UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-05565 DWS Mutual Funds, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Gold & Precious Metals Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 15 Consolidated Investment Portfolio 19 Consolidated Statement of Assets and Liabilities 21 Consolidated Statement of Operations 22 Consolidated Statement of Changes in Net Assets 23 Consolidated Financial Highlights 28 Notes to Consolidated Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 41.52% 3.73% 19.17% 24.73% Class B 40.47% 2.97% 18.27% 23.77% Class C 40.48% 3.00% 18.31% 23.80% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 33.39% 1.70% 17.77% 23.99% Class B (max 4.00% CDSC) 37.47% 2.42% 18.17% 23.77% Class C (max 1.00% CDSC) 40.48% 3.00% 18.31% 23.80% No Sales Charges Life of Institutional Class* Class S 41.86% 3.99% 19.45% 25.01% N/A Institutional Class 42.05% N/A N/A N/A -.11% S&P 500® Index+ 16.52% -6.49% 1.73% -.02% -2.11% S&P®/Citigroup Gold & Precious Metals Index++ 39.84% 3.13% 17.60% 20.01% .81% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.53%, 2.29%, 2.23%, 1.21% and 1.07% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception June 25, 2001 are derived from the historical performance of Class S shares of DWS Gold & Precious Metals Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Gold & Precious Metals Fund — Class A [] S&P 500 Index+ [] S&P/Citigroup Gold & Precious Metals Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++ The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals' industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ Lipper Rankings — Precious Metal Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 45 of 82 55 3-Year 56 of 67 83 5-Year 42 of 52 80 Class B 1-Year 51 of 82 62 3-Year 58 of 67 86 5-Year 44 of 52 84 Class C 1-Year 50 of 82 61 3-Year 57 of 67 84 5-Year 43 of 52 82 Class S 1-Year 44 of 82 54 3-Year 55 of 67 81 5-Year 41 of 52 78 10-Year 18 of 32 55 Institutional Class 1-Year 43 of 82 52 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Gold & Precious Metals Fund 1.41% 2.09% 2.08% 1.14% .98% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Gold & Precious Metals Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Gold & Precious Metals Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Pierre Martin, CFA Manuel Tenekedshijew Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Mining stocks delivered a strong performance during the past year, thanks to both the bull market in equities and an impressive rally in metals prices. The S&P/Citigroup Gold & Precious Metals Index — the fund's benchmark — rose 39.84% in the 12-month period ended October 31, 2010.1 The Class A shares of the fund produced a return of 41.52% during the same period, outpacing the benchmark. However, the fund trailed the 43.68% average return of the funds in its Lipper peer group, Precious Metals Funds.2 The fund's Class A shares have outperformed the benchmark in the one-,three-, five- and ten-year intervals ended October 31, 2010. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Precious metals, and gold in particular, benefited from a favorable imbalance of supply and demand during the past year. New supply remains tightly constrained, since it is more difficult to extract each marginal ounce of gold from the ground as existing mines mature over time. This is illustrated by the fact that gold production declined, on a year-over-year basis, for six consecutive years from 2004 to 2009. The reduction in supply has come at a time in which demand for gold has soared. According to the World Gold Council, demand for gold rose by 36% in the second quarter of 2010. This increase was led by investment demand, which gained a boost from both strong inflows into metals-related exchange-traded funds (ETFs) and investors' search for a safe haven amid concerns about the long-term health of the world's major currencies.3 Two key events in the currency markets caused investors to move into gold during the year. First, during the second quarter of 2010, the European debt crisis sparked a sharp decline in the euro and sent investors in search of hard assets. Second, US Federal Reserve Board (the Fed) Chairman Ben Bernanke announced, in late August, that the Fed would engage in quantitative easing — in other words, increasing the money supply to promote economic growth — if necessary. A higher money supply would weaken the US dollar, making gold more valuable in dollar terms. Demand also was helped by India's robust economic growth, which has led to increased consumer spending in the country. India, where gold is traditionally given as a gift at marriages and other occasions, accounts for nearly a quarter of the world's gold consumption. Chinese consumers have also begun to increase their purchases of gold, as shown by a 5% increase in demand for gold jewelery on a year-over-year basis in the second quarter. Perhaps even more notably, the Chinese government has encouraged citizens to buy gold and silver as an investment, and it has even used television advertisements to promote this initiative. It was only a matter of a few years ago that China took the opposite approach, restricting citizens' investments in precious metals. In combination, these factors helped the S&P/Citigroup Gold & Precious Metals Index deliver a return well above that of the broader global equity markets, as measured by the 12.74% gain of the MSCI World Index.4 Positive Contributors to Fund Performance The fund's performance benefited from our positioning along the market capitalization spectrum. During the first half of the period, when gold's return was more muted than it was later in the year, we held a bias toward large-cap mining stocks. Since these are more liquid and defensive in nature, they tend to outperform at times when the outlook for the sector is unclear. In the second and third calendar quarter, when gold began to move higher, we opted to increase the fund's exposure to junior mining companies. This move proved helpful to our performance, as smaller companies indeed outperformed the broader sector in the rally that characterized the second half of the period. We believe this helps illustrate the potential value of our ability to take advantage of opportunities across the full market-capitalization spectrum. Having said this, the fund generally had a lower weighting in mid- and smaller-sized companies than the average precious metals fund, which accounts for its shortfall relative to the Lipper peer group.5 Among individual companies, our leading contributor was our position in Lihir Gold Ltd.,* which was taken over at a premium by its Australian counterpart Newcrest Mining Ltd. Another positive contributor was Anatolia Minerals Development Ltd., a junior company with operations in Turkey. Anatolia has not yet brought any mines into production, but it has demonstrated meaningful progress in developing its properties. Investors have grown excited about its upside potential, boosting its shares — which are traded in Canada — from CA$2.22 to CA$7.54 during the course of the period. In September, the company announced its intention to merge with the Australian gold producer Avoca Resources Ltd.* Our third-best contributor was Canaco Resources, Inc., which — like Anatolia — is a junior that has not yet developed any gold but has moved sharply higher on the strength of its improving prospects. We established the position in Canaco in the June-July period, and its shares subsequently rallied following its discovery of a new mineral belt in Tanzania. Colossus Minerals, Inc., another small exploration company, also performed well after reporting successful drilling results. Most notably, it redefined a historic high-grade deposit in Brazil that has the extremely rare combination of gold and platinum. A longer-term position in the fund, Bear Creek Mining Corp., continues to successfully develop its two silver projects in Peru. With the upward move in the silver price, companies that can grow their production — such as Bear Creek — have outperformed. Another long-term holding, Regis Resources Ltd., has been successful in ramping up production of its Molaart Well gold mine in Kalgoorlie, Australia, and it has continued to develop its second potential gold mine nearby. Among large-cap stocks, we added value through an underweight in Goldcorp, Inc. The stock was relatively richly valued compared to the rest of the sector, and worries about a potential setback in a key project led to underperformance. Negative Contributors to Fund Performance Kinross Gold Corp., which lagged the broader sector by a wide margin due to both rising costs and investor concerns that it would make an unwise acquisition, was the leading detractor from performance. While Kinross recovered some lost ground in the September-October interval following its purchase of Red Back Mining Ltd.,* the stock nonetheless weighed on the fund's performance for the full period. Impala Platinum Holdings Ltd. also underperformed. While the stock produced an absolute gain during the 12-month period, it lagged the broader sector due to the rising costs of its operations in South Africa. We continue to hold the stock as an underweight. Our non-holdings and underweights in certain outperforming stocks resulted in a shortfall relative to the benchmark. For example, an underweight in Semafo, Inc.,* which operates the Mana Mine in Burkina Faso in West Africa, detracted from performance. We felt the company's success in proving its reserves was already priced into the stock, so were unable to take advantage of its outperformance. Similarly, we believed that shares of Osisko Mining Corp. were running ahead of fundamentals. The company increased its production targets at a key project, however, causing its shares to rise further than we had expected. Our underweight in Zijin Mining Group, Co., Ltd.,* which we sold due to litigation risk regarding leakage in one of its tailing dams, also cost us some relative performance. The final cost of the leak proved to be lower than the market had expected, causing its shares to rebound. Our performance also took a small hit from our position in gold bullion, which averaged about 1% of fund assets. While the price of gold rose 30%, it fell short of return for the gold-related equities. Outlook and Positioning Sharp, short-term corrections are always a possibility in the precious metals space, and we encourage investors to be prepared that ours is not a "one-way" market — especially given the growing influence of investment inflows and the extent to which metals have risen in the past two years. That said, we continue to hold a positive long-term outlook on gold for the simple reason that supply is unlikely to keep up with demand. While investment demand can change quickly, the demand from China and India appears poised for long-term growth. We therefore see gold as having one of the best supply-demand profiles of the four major precious metals, a view that is reflected in the fund's 85% weighting in gold-related shares at the close of the period. We are less enthusiastic on silver's fundamentals, which we believe have much more volatile investment flows, lack the "safe haven" status of gold and face the longer-term headwind of silver's declining use in traditional film-based photography. We hold a more positive view on platinum and palladium, but we are currently favoring the latter due to the long-term demand support provided by its exposure to emerging-market consumer trends. With this as the backdrop, we intend to maintain our disciplined, value-oriented approach, selling stocks that reach our price targets and using downturns to capitalize on opportunities across the full capitalization range of the mining sector. 1The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2 The Lipper Precious Metals Funds category represents funds that invest primarily in shares of gold mines, gold-oriented finance houses, gold coins or bullions. For the 1-, 3-, 5- and 10-year periods, this category's average return was 43.68% (82 funds), 8.36% (67 funds), 21.68% (52 funds) and 25.65% (32 funds), respectively, as of 10/31/10. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 3An exchange-traded fund (ETF) is a security that tracks an index, a commodity or a basket of assets like an index fund, but trades like a stock on an exchange. 4The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees of expenses. It is not possible to invest directly into an index. 5"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. * Not held in the portfolio as of October 31, 2010. Portfolio Summary Asset Allocation (As a % of the Consolidated Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Common Stocks and Warrants 94% 92% Cash Equivalents 4% 6% Commodities 1% 1% Exchange-Traded Funds 1% 1% 100% 100% Quality Distribution (As a % of Common Stocks) 10/31/10 10/31/09 Group breakdown of the Fund's common stocks Group I: Premier producing companies 47% 49% Group II: Major established producers 39% 36% Group III: Junior producers with medium cost production 6% 8% Group IV: Companies with some production on stream or in start-up 4% 3% Group V: Primarily exploration companies with or without mineral resources 4% 4% 100% 100% Ten Largest Equity Holdings at October 31, 2010 (66.4% of Net Assets) 1. Barrick Gold Corp. 15.8% 2. Newcrest Mining Ltd. 10.0% 3. Kinross Gold Corp. 9.2% 4. Goldcorp, Inc. 6.2% 5. IAMGOLD Corp. 4.8% 6. Newmont Mining Corp. 4.8% 7. Eldorado Gold Corp. 4.7% 8. AngloGold Ashanti Ltd. 4.3% 9. Agnico-Eagle Mines Ltd. 3.4% 10. Randgold Resources Ltd. 3.2% Asset allocation, quality distribution and consolidated portfolio holdings are subject to change. For more complete details about the Fund's consolidated investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete consolidated portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Consolidated Investment Portfolio as of October 31, 2010 Shares Value ($) Common Stocks and Warrants (a) 92.4% Australia 13.1% Catalpa Resources Ltd.* Centamin Egypt Ltd.* (b) Centamin Egypt Ltd.* (b) Gryphon Minerals Ltd.* (c) Kingsgate Consolidated Ltd. (c) Mineral Deposits Ltd.* Newcrest Mining Ltd. Regis Resources Ltd.* Sylvania Resources Ltd.* (b) Sylvania Resources Ltd.* (b) (Cost $46,199,773) Bermuda 0.8% Aquarius Platinum Ltd. (c) (Cost $8,262,624) Canada 60.4% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Anatolia Minerals Development Ltd.* Aura Minerals, Inc.* Barrick Gold Corp. Bear Creek Mining Corp.* (c) Canaco Resources, Inc.* Centerra Gold, Inc. Colossus Minerals, Inc.* Detour Gold Corp.* Eldorado Gold Corp. Eldorado Gold Corp. (CDI) (c) European Goldfields Ltd.* Exeter Resource Corp.* Extorre Gold Mines Ltd.* Franco-Nevada Corp. Goldcorp, Inc. (b) Goldcorp, Inc. (b) Great Basin Gold Ltd.* (c) Guyana Goldfields, Inc.* IAMGOLD Corp. Kinross Gold Corp. Lake Shore Gold Corp.* New Gold, Inc.* Osisko Mining Corp.* Pan American Silver Corp. Romarco Minerals, Inc.* Rubicon Minerals Corp.* Sandstorm Metals & Energy Ltd.* Sandstorm Resources Ltd.* Sandstorm Resources Ltd. (Warrants) Expiration Date 4/23/2014* Silver Wheaton Corp.* Torex Gold Resources, Inc.* Torex Gold Resources, Inc. (Warrants) Expiration Date 11/12/2011* Ventana Gold Corp.* Yamana Gold, Inc. (b) Yamana Gold, Inc. (b) (Cost $289,459,872) Channel Islands 3.3% Randgold Resources Ltd. (ADR) (Cost $11,305,121) Peru 2.5% Compania de Minas Buenaventura SA (ADR) (c) (Cost $8,003,421) South Africa 6.7% Anglo Platinum Ltd.* AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. (ADR) (c) Impala Platinum Holdings Ltd. (Cost $37,502,361) United Kingdom 0.5% African Barrick Gold Ltd. (Cost $3,714,598) United States 5.1% Allied Nevada Gold Corp.* Golden Star Resources Ltd.* (c) Newmont Mining Corp. (Cost $25,493,999) Total Common Stocks and Warrants (Cost $429,941,769) Exchange-Traded Funds 1.0% ETFS Palladium Trust* SPDR Gold Shares* Total Exchange-Traded Funds (Cost $4,516,465) Troy Ounces Value ($) Commodities 1.0% Gold Bullion* (Cost $4,255,879) Shares Value ($) Securities Lending Collateral 3.0% Daily Assets Fund Institutional, 0.26% (d) (e) (Cost $20,259,817) Cash Equivalents 3.6% Central Cash Management Fund, 0.20% (d) (Cost $24,953,816) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $483,927,746)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $523,104,047. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $167,567,759. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $211,577,454 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $44,009,695. (a) Securities are listed in country of domicile. (b) Securities with the same description are issued by the same corporate entity but trade on different stock exchanges. (c) All or a portion of these securities were on loan (see Notes to Consolidated Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $19,329,684, which is 2.8% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants Australia $ $ $
